DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
The claim objections have been overcome by the amendment filed on 2/15/2022.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102)
With respect to claims 1 and 8, Kamel discloses an aqueous coating composition for anti-glare (i.e., matte) coating comprising first polymeric particles having average diameter of 0.60-0.99 μm having Tg of 20°C or less, second polymeric particles having particle size of 2-20 μm and Tg of 20°C or less, and third polymeric (corresponds to claimed polymer binder) particles having diameter of 50-500 nm (0.050-0.5 μm)—wherein the relative amount of first to second particles is 0.25:1 to 2:1 and the ratio of the 
Kamel discloses that the aqueous coating composition can contain well known adjuvants such as waxes (paragraph 0041), however, it fails to disclose slip additives including a wax dispersion and a silicone emulsion.
Dikmans discloses an aqueous curable coating composition comprising a wax emulsion (abstract) and teaches that the wax emulsion is added in an amount of 1.5-8 wt % and provides for scratch resistance to the coatings (paragraphs 0044-0045).  Dikmans also exemplifies the addition of a slip additive that is a high molecular silicone (i.e., polydimethylsiloxane) additive in an amount of 0.1 wt % in combination with the wax emulsion (paragraph 0072, Table). 
Dikmans does not disclose that the silicone slip additive is in an emulsion.
Robertson discloses an aqueous coating composition and teaches that slip aids include waxes and silicones and that they can be provided in the form of solutions, dispersions, or emulsions (abstract; col. 4, lines 7-29).
Given that Kamel is open to the use of additives such as waxes and further given that Dikmans and Robertson teach that slip additives includes mixtures of a wax dispersion and silicone emulsion to provide scratch resistance in coatings, it would have been obvious to one of ordinary skill in the art to utilize a mixture of a wax dispersion and silicone emulsion within claimed amounts in the aqueous coating composition of Kamel.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 6, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 
With respect to claim 10, Dikmans discloses that the wax emulsions include polyolefin waxes (paragraph 0046).
	With respect to claim 11, Kamel discloses that the coating composition is applied to a substrate and dried or is allowed to dry (paragraph 0045).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102) and further in view of Chiou (US 2007/218291).
The discussion with respect to Kamel, Dikmans, and Robertson in paragraph 5 above is incorporated here by reference.
Kamel discloses that additives include rheology modifiers (paragraph 0041), however, it fails to disclose polyurethane dispersion.
Chiou discloses an acrylic aqueous composition for forming a matte coating (abstract) and teaches that suitable rheology modifiers include urethane polymers which are in dispersions (paragraph 0076).
Given that both Kamel and Chiou are drawn to acrylic aqueous matte coating compositions and further given that Kamel discloses rheology modifiers, it would have been obvious to one of ordinary skill in the art to utilize the urethane dispersions of Chiou in the composition taught by Kamel, Dikmans, and Robertson.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Kamel does not disclose adding a silicone emulsion and a wax dispersion which provides enhanced abrasion resistance.
The combination of Kamel with Dikmans and Robertson discloses a silicone (i.e., polydimethylsiloxane-based) emulsion and a wax dispersion.as known additives in the art to provide scratch resistance and anti-slip properties.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  Given that Dikmans and Robertson teach known additives in the coatings art, it would have been obvious to one of ordinary skill in the art to select both a wax dispersion and a silicone emulsion—absent a showing of criticality for the combination.

Applicant argues that the data of the specification as originally filed establishes criticality for the addition of silicone emulsion and wax dispersion.
The examples of the specification as originally filed (Table 2) shows a synergistic effect regarding coefficient of friction and scrub resistance (represented by Sutherland rub) (Table 5) is had by using the mixture of silicone emulsion and wax dispersion when compared IE4 to CE2 and CE3 which only include wax silicone emulsion and only wax dispersion, respectively.  These improvements in properties are not disclosed or suggested by Dikmans.  However, these examples only show criticality for carnauba and amide wax dispersions and are not representative of claimed “wax dispersion.”  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Also, Dikmans does not disclose carnauba or amide wax dispersions.  Therefore, the data is not directly comparable to Dikmans which discloses polyolefin and paraffin waxes.  Case law holds that comparative showings must In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


vn